Citation Nr: 0211834	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether clear and unmistakable error was committed in a 
rating decision of May 4, 1994, in the denial of entitlement 
to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1973.  

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that clear and 
unmistakable error (CUE) had not been committed by the RO in 
its May 4, 1994, rating decision that denied entitlement to 
service connection for a low back disability.  The veteran 
appealed this determination.

A hearing was held before a member of the Board sitting at 
the RO in May 2002.  This Board member will make the final 
determination in this case.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 1991 & Supp. 2001).


FINDINGS OF FACT

The rating decision of May 1994 appropriately applied the 
existing legal criteria to the correct facts of record.


CONCLUSION OF LAW

Clear and unmistakable error was not committed in the denial 
of entitlement to service connection for a low back 
disability in the rating decision of May 4, 1994.  38 C.F.R. 
§ 3.105(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duty to assist provisions at 38 U.S.C.A. § 5107 (West 
1991) and 38 U.S.C.A. §§ 5103a, 5103A (West Supp. 2001) are 
not applicable to claims of CUE.  See Pierce v. Principi 240 
F.3d 1348, 1353 (Fed. Cir. 2001); see also Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001); Parker v. Principi, 
15 Vet. App. 407 (2002).  In Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) stated that there was a 
duty to develop a CUE claim, independent of the duty to 
assist, and that in the CUE adjudication the applicable 
standard was that announced in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) used in adjudication of applications to 
reopen a previously denied claim.  However, in VAOPGCPREC 12-
2001 it was held that this language was dictum and was not 
binding in light of other case law on these matters which the 
Federal Circuit did not address and did not overrule in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The veteran has not alleged that any service medical records 
were missing from the record in May 1994.  See Hayre v. West, 
188 F.3d 1327, 1334 (Fed. Cir. 1999).  At that time, the 
claims file contained service medical records to include an 
entrance examination, treatment records of a low back injury 
in July 1971, and a separation examination.  They also 
included comprehensive physical examinations from the 
veteran's reserve service prior to and after his active 
service.  The Board finds that the veteran's complete service 
medical records were before the VA adjudicator in May 1994.

At his hearing in May 2002, the veteran claimed that he had 
sought treatment from a private physician on one occasion 
after his release from active service, but was told there was 
nothing that could be done for his low back problems.  
However, this information was not before the adjudicator in 
May 1994.  At that time, the veteran had asserted in a 
statement of November 1993 that he had not sought private 
medical treatment after his separation from the military.  In 
any event, this evidence was clearly not in the possession of 
the U. S. Government and could not reasonably have been 
expected to be in VA's control.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The veteran received comprehensive physical examinations from 
his U. S. Marine Corp Reserve unit prior to his entrance into 
active service.  Examinations in April 1970, early March 
1971, and late March 1971 for service with the reserves found 
his spine, musculoskeletal system, and neurologic system to 
be normal.  The veteran failed to report any medical history 
of low back problems.  On his entrance examination of 
November 1971, the veteran denied any prior medical history 
of low back problems.  On examination, his spine, 
musculoskeletal system, and neurologic system were reported 
to be normal.

A service medical record dated in mid-July 1971 indicated 
that the veteran had received a low back injury while 
parachute jumping.  On examination, there was moderate muscle 
spasm with no neurologic deficits.  Spine X-rays were 
reported to be negative.  No diagnosis was provided.  The 
veteran was again injured on parachute jump in early August 
1971.  The injury consisted of an abrasion to the right 
elbow.

The veteran was afforded a separation examination in late 
October 1973.  On examination, the spine, musculoskeletal 
system, and neurologic system were normal.  The veteran was 
released from active service in November 1973 to return to 
duty with a reserve unit.

A comprehensive physical examination was provided to the 
veteran by his reserve unit in September 1974.  On a Report 
of Medical History the veteran answered "NO" next to the 
listed symptom of "Recurrent back pain."  However, in the 
physician's summary on the back of this form, the examiner 
noted that the veteran had complained of dull low back pain 
that had existed since his parachute injury during active 
service.  On examination, the veteran's spine, 
musculoskeletal system, and neurologic system were normal.  
The examiner concluded that there was no current low back 
disability and the veteran's pain was not considered 
disabling.

In November 1993, the veteran submitted a claim for 
entitlement to service connection for a low back disability.  
He noted that he had injured his low back during a parachute 
jump in active service and had experienced continuous low 
back problems since his discharge from active service.  The 
veteran asserted that he had not sought private treatment for 
his back problems because he did not like doctors and did not 
feel that a doctor could help his problem.

The veteran was provided a VA orthopedic examination in April 
1994.  The diagnosis was chronic muscular strain without any 
evidence of neurologic defect in the lower extremities.  A 
lumbosacral X-ray of April 1994 noted an impression of 
possible slight anterior compression of the L1 vertebra with 
the rest of the spine appearing normal.  

In a sworn statement of the veteran's mother prepared in 
November 1993, she indicated that the veteran had injured his 
low back during a military parachute jump in July 1971.  She 
indicated that it was her recollection that the veteran had 
been "laid up" from this injury for 30 to 60 days.  It was 
asserted by the mother that the veteran had complained "off 
and on" about back pain since the time of this injury.

By rating decision of May 4, 1994, the RO denied entitlement 
to service connection for a low back disability.  It was 
determined by the RO that while the latest VA examination 
found a low back disability, the comprehensive military 
examinations after 1971 did not find such a disability and 
there was no history of recurrent back pain indicated on the 
medical histories.  It concluded that the evidence did not 
show an ongoing chronic back disability had resulted from the 
in-service injury in July 1971.  The veteran was notified of 
this decision in a letter issued in June 1994 to his last 
reported address.  He was also informed of his appellate 
rights.  There is no record of the veteran expressing any 
type of disagreement with this decision within the following 
year.  Thus, this decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2001).

The veteran has contended that the VA adjudicator in May 1994 
committed CUE in denying entitlement to a low back 
disability.  He argues that the adjudicator's finding of no 
chronic low back disability was a medical determination 
outside of the adjudicator's expertise as a lay person.  The 
veteran asserted that the adjudicator should have referred 
this claim to a medical professional for a nexus opinion on 
whether the current back disability was etiologically related 
to his in-service injury.  The veteran has not contended that 
the correct facts were not before the VA adjudicator in May 
1994.

According to the law and regulations applicable in May 1994, 
service connection would be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1993).  
If a condition noted during service was not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service was required for service connection.  38 C.F.R. 
§ 3.303(b) (1993).  Service connection would also have been 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1993).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1993) were applicable where evidence, regardless of 
its date, showed that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still had such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation was competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran has alleged that the VA adjudicator was not 
competent to determine whether the veteran's low back 
disorder had been a chronic disability since his parachute 
jump injury in 1971.  The applicable law, regulation, and 
Court precedent of the time required VA adjudicators to 
assess the credibility and weight given to the evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As a lay 
person, the VA adjudicator would have been competent to weigh 
evidence of chronic symptomatology noted in the lay and 
medical evidence.  The available evidence in May 1994 did not 
establish that the veteran had suffered with chronic low back 
pain since the injury 1971.  In September 1974, the veteran 
complained of an "occasional" dull pain in his back and his 
mother indicated in November 1993 that the veteran's back 
complaints were intermittent in nature, or "off and on."  
While his mother did note that the veteran had been "laid 
up" for a month or two after the mid-July 1971 injury, the 
contemporaneous medical evidence did not support this claim.  
Thus, the preponderance of the evidence, especially the most 
contemporaneous evidence, did not corroborate the veteran's 
claim of chronic symptomatology.

Even if the VA adjudicator was not competent to determine the 
chronicity of the veteran's low back symptoms, a referral for 
a medical opinion on the chronicity of a low back disability 
was not warranted.  Such an opinion was of record in May 
1994.  The military examiner of September 1974 clearly 
considered the veteran's low back complaints and determined 
that there was no current disability associated with his 
back.  Therefore, the only medical opinion of record in May 
1994 discussing the chronicity of a low back disability had 
determined that such a disability had not continuously 
existed since July 1971.

The Board finds that the preponderance of the lay and medical 
evidence of record in May 1994 was against the claim for 
entitlement to service connection for a low back disability.  
The veteran's contentions amount to no more than disagreement 
with the way the VA adjudicator weighed the evidence in May 
1994.  This is not a valid contention for CUE under the 
provisions of 38 C.F.R. § 3.105(a).  In addition, the 
veteran's argument that the VA adjudicator should have sought 
a medical opinion in May 1994 is, in effect, a contention 
that VA violated the duty to assist.  Allegations that VA 
failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994) ("an incomplete record, factually 
correct in all other respects, is not clearly and mistakably 
erroneous").  

As the preponderance of the lay and medical evidence is 
against the assertion that the veteran's low back disability 
had continuously existed since his separation from the 
military, it is far from "undebatable" that if a another 
medical opinion had been sought in May 1994 it would have 
found an etiological relationship between the low back 
disability that existed at that time and the veteran's 
military service.  Thus, the veteran has failed to show CUE 
in the May 4, 1994 denial of service connection.  


ORDER

Clear and unmistakable error not having been committed in the 
rating decision of May 4, 1994 that denied entitlement to 
service connection for a low back disability, this appeal is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

